Citation Nr: 1631049	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-21 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to January 2007, including combat duty in the Southwest Asia Theater of Operations.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in May 2012 at the local RO, and a transcript of the hearing has been associated with the claims file.  

This matter was previously remanded by the Board in March 2013.  Given subsequent development, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

To the extent that additional relevant evidence has been added to the claims file since the June 2013 Supplemental Statement of the Case (SSOC), the Veteran's representative submitted a July 2013 waiver of initial consideration of such evidence by the AOJ; therefore, the Veteran's claim has been properly considered by the Board herein.  38 C.F.R. §§ 20.800, 20.1304(c) (2016).  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, symptoms of obstructive sleep apnea first had onset during active service and his obstructive sleep apnea is etiologically related to active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, no further discussion of VA's duties to notify and assist is warranted given the Board's favorable decision herein.  


II.  Service Connection - Obstructive Sleep Apnea

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2016).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for obstructive sleep apnea, which he asserts had onset during active service and has been chronic since that time.  

Service treatment records do not document any complaints, treatment, or diagnosis of obstructive sleep apnea.  A July 1983 physical examination at enlistment documents are normal clinical evaluation, and the Veteran denied frequent trouble sleeping in a contemporaneous report of medical history.  Similarly, a November 2004 physical examination documents a normal clinical evaluation, and the Veteran denied frequent trouble sleeping in a contemporaneous report of medical history.  

Post-service VA treatment records from October 2008 first document the Veteran's complaints of sleep apnea symptoms, such as insomnia and snoring; his condition was assessed as sleep apnea.  A December 2008 portable screening sleep study was non-diagnostic; however, following a January 2009 pulmonary diagnostic sleep study, the Veteran was formally diagnosed with obstructive sleep apnea.  

In April 2012, the Veteran's private physician noted that he had reviewed the Veteran's medical records and opined that the Veteran's following symptoms associated with obstructive sleep apnea more likely than not occurred during his active service: hypertension, insomnia, snoring, morning headaches, and allergic rhinitis.  Within a subsequent May 2012 letter, the same private physician stated that the Veteran's symptoms of obstructive sleep apnea (including hypertension, insomnia, snoring, morning headaches, and allergic rhinitis) preceded his formal diagnosis of the condition.  

The Veteran was afforded a VA sleep apnea examination in April 2013.  The examiner noted a current diagnosis of obstructive sleep apnea since 2010; however, the examiner opined that the Veteran's sleep apnea was not caused by any diagnosed condition during active duty or aggravated by his service-connected allergies.  The examiner noted that there was no diagnosis of sleep apnea, or history of snoring or sleep disturbances, within service treatment records, and mild sleep apnea was diagnosed in 2010.  Regarding potential aggravation of sleep apnea by an allergic condition, the examiner stated that there was no diagnosed chronic sinusitis or rhinitis; moreover, a review of medical literature indicated that allergic rhinitis and sinusitis did not share the same etiology as obstructive sleep apnea.  

At the May 2012 Board hearing, the Veteran testified that although he did not seek treatment for a sleep disorder or breathing disorder during active service and was not formally diagnosed with obstructive sleep apnea until after discharge from active service, he first began experiencing relevant symptoms, such as waking up several times a night, during active service in approximately 2002.  The Veteran's spouse also testified that it was during that time when she first noticed the Veteran's relevant symptoms, such as unusual snoring sounds and when he would occasionally stop breathing.  

Additionally, private treatment records from December 2014, including a disability benefits questionnaire (DBQ), document a statement of a treating physician's assistant that the Veteran's sleep apnea is caused by or a result of military service; she noted that the Veteran was exposed to dust which led to chronic sinus symptoms and obstructed breathing which led to sleep apnea.  

Following a review of the evidence of record, including the conflicting VA and private medical nexus opinions of record, the Board finds that the evidence weighs both in favor of and against the Veteran's claim.  Following a review of the claims file, the VA examiner opined that the Veteran's sleep apnea was not caused by any diagnosed condition during active duty or aggravated by his service-connected allergies.  Notably, however, the VA examiner stated that the Veteran was first diagnosed with sleep apnea in 2010, when the medical evidence clearly shows that the condition was first diagnosed in January 2009 following a sleep study.  Additionally, the VA examiner does not appear to have acknowledged or considered the lay statements of the Veteran and his spouse regarding the onset of related symptoms during active service.  

On the other hand, in April 2012, following a review of the Veteran's medical records, his treating private physician concluded that the Veteran began experiencing symptoms during active service which were associated with his later diagnosis of obstructive sleep apnea.  Additionally, in December 2014, a treating physician's assistant also concluded that the Veteran's sleep apnea was caused by or a result of his military service.  

Finally, regarding the lay evidence of record, the Board notes that the Veteran and his spouse are competent to report his observable symptoms; therefore, their lay statements are probative evidence which weigh in support of his claim.  See Layno, 6 Vet. App. at 469.  Moreover, the Board finds no reason to doubt their credibility in this regard, despite a lack of documented reports within service treatment records.  

As such, after resolving any reasonable doubt in favor of the Veteran, the evidence is at least in equipoise with respect to his claim of entitlement to service connection for obstructive sleep apnea, and service connection on a direct basis is warranted.  The Board's grant of direct service connection herein renders moot all other theories of service connection.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


